UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Francisco Montes, Jr., )
Plaintiff, §
v. § Civil Action No. 19-285 (UNA)
Washington Metropolitan Area §
Transit Authority, )
Defendant. §
MEMORANDUM OPINION

 

This matter is before the Court on plaintiffs pro se complaint and application to proceed
informal pauperis (IFP). The Court Will grant the IFP application and dismiss the complaint for
lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only When a “federal question” is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,()00. “For jurisdiction to exist under 28 U.S.C. § 1332, there
must be complete diversity between the parties, Which is to say that the plaintiff may not be a
citizen of the same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007)
(citing Owen Equip. & Erectz'on Co. v. Kroger, 437 U.S. 365, 373-74 (1978)). A party seeking
relief in the district court must at least plead facts that bring the suit Within the court’s
jurisdiction See Fed. R. Civ. P. 8(a). Failure to plead such facts Warrants dismissal of the

action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff, a District of Columbia resident, has sued the Washington Metropolitan Area
Transit Authority (“WMATA”) for negligence stemming from a traffic accident in the District’s
northwest quadrant. WMATA “was created by an interstate compact entered into by the District
of Columbia and the states of Maryland and Virginia.” Watters v. WMA TA, 295 F.3d 36, 39
(D.C. Cir. 2002). As “an instrumentality of those states,” WMATA, like the states themselves, is
not subject to diversity jurisdiction Machie v. Chandonnet, 140 F. Supp. 3d 4, 9 (D.D.C. 2015)
(citations omitted). Therefore, this case Will be dismissed A separate order accompanies this

Memorandum Opinion.

United States District Judge

Date: February ll ,2019

